DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application, Amendments, And/Or Claims
Claims 1-383 are cancelled. Claims 384-403 are pending and under examination.
Priority
The instant application is a national stage of PCT/US2017/066474 filed on 12/14/2017 and  claims benefit of US provisional 62/478,744 filed on 3/30/2017, US 62/545,188 filed on 8/14/2017, US 62/ 583,797 filed on 11/9/2017 and US 62/ 62/434,348 filed on 12/14/2016.
Information Disclosure Statement
The Information Disclosure Statements (IDSs) filed on 6/9/2020, 10/26/2020, 11/08/2021 and 4/11/2022 have been considered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 384-385 and 388-403 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
 The written description in this case only sets forth a method of treating ulcerative colitis (UC) in a subject having the disease comprising an anti-IL12/IL-23 antibody selected from the group consisting of briakinumab, guselkumab, tildrakizumab, mirikizumab, ustekinumab, and brazikumab (MEDI2070), and therefore the written description is not commensurate in scope with “a method of treating ulcerative colitis in any subject comprising administering to the subject any anti-IL-12/IL-23 antibody”.
The specification on pg.63, discloses that antibodies that can treat UC are  ustekinumab, brazikumab, risankizumab, briakinumab and others. To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  Some of the factual considerations that are weighed when determining a written description include the level of skill and knowledge in the art, the disclosure of complete or partial structures, the disclosure of physical and or chemical properties, adequate disclosure of the functional characteristics, the correlation between structure and function, and disclosure of methods of making.
Khorrami et al (IDS, Inflam. Bowel Dis. 22: 1662-1669, 2016) teach that antibody ustekinumab against IL-12/23 treats refractory Crohn’s Disease to at least 44% of subjects in a clinical trial (see the Title, pg. 1665, Figures 2-3). Burkoff et al used and anti-TNF monoclonal antibody (infliximab)b can be used for treating UC(see pg. 564, right col.). The specification does not disclose that any antibody against IL-12/23 when administered in any subject can treat ulcerative colitis. The general knowledge and level of skill in the art do not supplement the omitted description because specific, not general, guidance is what is needed.
Applicant is directed to the Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, 1 "Written Description" Requirement, Federal Register, Vol. 66, No. 4, pages 1099-1111, Friday January 5, 2001.
Vas-Cath Inc. V. Mahurka, 19 USPQ2d 1111, states that applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention, for purposes of the written description inquiry, is whatever is now claimed (see page 1117). The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (see Vas-Cath at page 1116).
A description of a genus may be achieved by means of a recitation of a representative number of species falling within the scope of the genus or of a recitation of structural features common to the members of the genus, which features constitute a substantial portion of the genus.  Regents of the University of California v. Eli Lilly & Co., 119 F3d 1559, 1569, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).  In Regents of the University of California v. Eli Lilly (43 USPQ2d 1398-1412), the court held that a generic statement which defines a genus of nucleic acids by only their functional activity does not provide an adequate written description of the genus.  The court indicated that, while applicants are not required to disclose every species encompassed by a genus, the description of the genus is achieved by the recitation of a representative number of species falling within the scope of the claimed genus.  At section B (1), the court states an adequate written description of a DNA ... requires a precise definition, such as by structure, formula, chemical name, or physical properties, not a mere wish or plan for obtaining the claimed chemical invention.  
As discussed above, the skilled artisan cannot envision the detailed genus of “any anti-IL12/IL-23 Antibody can treat UC any subject” and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of making a mutation. The compound itself is required. See Fiers v.Revel, 25USPQ2d 1601 at 1606 (CAFC 1993) and Amgen v.Baird, 30 Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. One cannot describe what one has not conceived. See Fiddes v. Baird, 30 USPQ2d 148 at 1483. In Fiddes, claims directed to mammalian FGF's were found to be unpatentable due to lack of written description for that broad class.
Therefore, only a method of treating UC in a subject in need thereof comprising ustekinumab, but not the full breadth of the claim meets the written description provision of 35 U.S.C. §112, first paragraph. 
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. 112 is severable from its enablement provision (see page 1115).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 384-403 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imran (US 2013/0171247) in view of Khorrami et al (IDS, Inflam. Bowel Dis. 22: 1662-1669, 2016) and van der Schaar (IDS, Gastrointestinal Endosc. 78: 520-528, 2013) and Zilberstein et al (IDS, US 2005/0266074).
The instantly claimed invention is broadly drawn to a method of treating ulcerative colitis in a subject comprising administering to the subject an ingestible device comprising: an ingestible housing comprising a reservoir, the reservoir containing a pharmaceutical formulation comprising a therapeutically effective amount of an anti-IL- 12/IL-23 antibody; a release mechanism having a closed state wherein the pharmaceutical formulation is retained in the reservoir and an open state which allows for the release of the pharmaceutical formulation from the reservoir to the exterior of the ingestible device; an actuator which controls the transition of the release mechanism from the closed state to the open state; a detector for detecting a location of the ingestible device in the subject's gastrointestinal (GI) tract; and a processor coupled to the detector and to the actuator, wherein the processor triggers the actuator to cause the release mechanism to transition from the closed state to the open state when the ingestible device is located in the cecum, wherein the cecum has been predetermined to be proximal to one or more disease sites, thereby releasing the pharmaceutical formulation comprising the anti-IL-12/IL-23 antibody from the ingestible device when the ingestible device is located in the cecum of the subject, wherein the one or more disease site is in the colon (claim 385), wherein the anti-IL-12/23  antibody is ustekinumab (claims 386-387), where in the ingestible device further comprises one or more machine-readable hardware (claim 388), wherein the method further comprises determining the location of the ingestible device in the cecum of the subject (claim 389), wherein the ingestible device is configured to detect light reflectance from an environment external to the housing (claim 390), wherein the detected reflectance indicates that the ingestible device is located in the cecum of the subject (claim 391), wherein the detected reflectance autonomously triggers the release of the pharmaceutical composition (claim 392),  wherein the detected light comprises two different wavelengths, green light and blue light (claim 393-396), wherein the anti-IL-12/23 antibody formulation is delivered to the cecum as a bolus (claims 397-402) and wherein releasing the anti-IL-12/IL-23 antibody from the ingestible device is not dependent on pH, enzymatic activity or bacterial activity at or in the vicinity of the predetermined location (claim 403).
	Regarding claims 384-385, Imran teaches a method of treating ulcerative colitis in a subject (see paragraph [0092]), the method comprising: orally administering to the subject an ingestible device (device 10) comprising: an ingestible housing (housing of device 10, see Fig. 1b) comprising a reservoir (reservoir 27), the reservoir containing a pharmaceutical formulation (medication 100, see par. [0061]); a release mechanism (tissue penetrating member 40) having a closed state (tissue penetrating member 40 enclosed within device 10) wherein the pharmaceutical formulation is retained in the reservoir (reservoir 27) and an open state (tissue penetrating member 40 advanced into tissue) which allows for the release of the pharmaceutical formulation from the reservoir (reservoir 27) to the exterior of the ingestible device (device 10); an actuator (actuating mechanism 60) which controls the transition of the release mechanism (tissue penetrating member 40) from the closed state (tissue penetrating member 40 enclosed within device 10) to the open state (tissue penetrating member 40 advanced into tissue) (see par. [0076]-[0077]); a detector (sensor 67) for detecting a location of the ingestible device in the subject’s gastrointestinal (Gl) tract (see par. [(0076]-[0077]); and a processor (processor 29) coupled to the detector (sensor 67) and to the actuator, wherein the processor triggers the actuator to cause the release mechanism to transition from the closed state (tissue penetrating member 40 enclosed within device 10) to the open state (tissue penetrating member 40 advanced into tissue) when the ingestible device (device 10) is located in a predetermined location (small intestine or other location in the GI tract — see paragraph [0077]), thereby releasing the pharmaceutical formulation (medication 100) from the ingestible device (device 10) when the ingestible device (device 10) is located in the predetermined location (small intestine or other location in the GI tract see paragraph [0076]- [0077]). 
However, Imran fails to suggest that pharmaceutical composition comprising an anti-IL-12/IL-23 antibody including ustekinumab in an effective amount in the cecum of a subject from the ingestible device when the ingestible device is in the cecum of the subject.
Regarding claims 386-387, Khorrami et al teach treating ulcerative colitis in subject in need thereof comprising administering an antibody against IL-12/IL-23, wherein the antibody is ustekinumab (see the Title, pg. 1665, Figures 2-3). Therefore, it would have been obvious to one ordinary skill in the art to use the antibody ustekinumab for treating UC in a pharmaceutical composition in the delivery device taught by Imran. However, Imran does not teach that the ingestible device is located in the cecum of the subject.
Regarding claims 388-402, Van der Schaar teaches an ingestible electronic drug delivery and monitoring system that is an electronic capsule comprising a drug reservoir, a pH and temperature sensor/detector, a microprocessor and wireless transceiver (abstract). van der Schaar teaches location of the capsule can be monitored in real time (abstract). The capsule is pictured in figure 3 with medication compartment, dispense hole (for dispensing drug), rolling rock seal, venting holes (to relieve pressure), screw rod driven piston (that drives out drug from device), click connection, actuator, pH sensing ISFET, electronics and a reference electrode (figure 3). The data analysis section provides for ileocecal valve passage based on a timed pH change (figures 4 and 5). Van der Schaar teaches various release profiles including controlled and rapid release for drugs (Methods section).
 Regarding claim 403, Zilberstein teaches an ingestible device (ingestible pill 10) which detects entry of the ingestible device (ingestible pill 10) into a predetermined location (see par. [0194]- [0195], [0198], and [0202]), the predetermined location being the cecum (see par. [0194]-[0195], [0198], and [0202]), wherein the cecum has been predetermined to be proximal to one or more disease sites (the colon, see par. [0057], [0194]-[0195], [0198], and [0202)) and Imran teaches the device (see above). They teach that the delivery can be monitored based on flora or chemical analyses (see abstract) and imaging the colon using a detector which produces electronic signal (Fig. 6B).
	Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of instant filing to incorporate detectors that can localize the capsule device near or within the colon and to trigger the release of a drug (chemical or electrical signal) that is the antibody ustekinumab against IL-12/IL-23 to treat ulcerative colitis when the capsule device arrives at the proper location based on teachings of the prior art. Each of the references provides for a capsule device/formulation that targets the intestines including areas near or within the colon and the ileocecal region (MPEP 2144.06). One of ordinary skill in the art at the time would have been motivated to use antibody ustekinumab for treating UC as taught by Khorrami et al by using the device modification taught by van der Schaar  and Zilberstein et al to the delivery device of Imran (treating same disease UC using a delivery device at the disease target). Further, one would have a reasonable expectation of success in using ustekinumab as anti-IL-12/IL-23 antibody for treating UC as taught by Khorrami et al in combination Imran which teaches oral delivery of a pharmaceutical for treating UC using a delivery device in small intestine and as suggested by Zilberstein and van der Schaar for delivering the composition in the cecum of a subject where the disease UC occurs. Therefore, the instantly claimed invention would have been obvious over the combined teachings of the prior art.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 384-403 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-15, and 18 of U.S. Patent No. 11,033,490 in view of Khorrami et al (IDS, Inflam. Bowel Dis. 22: 1662-1669, 2016). A method of treating UC in a subject comprising administering a therapeutic agent in  device housing comprising a reservoir, the reservoir containing a pharmaceutical, a release mechanism having a closed state wherein the pharmaceutical formulation is retained in the reservoir and an open state which allows for the release of the pharmaceutical formulation from the reservoir to the exterior of the ingestible device; an actuator which controls the transition of the release mechanism from the closed state to the open state; a detector for detecting a location of the ingestible device in the subject's gastrointestinal (GI) tract; and a processor coupled to the detector and to the actuator, wherein the processor triggers the actuator to cause the release mechanism to transition from the closed state to the open state when the ingestible device is located in the cecum, wherein the cecum has been predetermined to be proximal to one or more disease sites, thereby releasing the pharmaceutical formulation and wherein in the device is not dependent on pH, enzymatic activity or bacterial activity at or in the vicinity of the predetermined location are taught in claims 1, 5-15, and 18 of U.S. Patent No. 11,033,490. However, claims 1, 5-15, and 18 of U.S. Patent No. 11,033,490 do not teach a therapeutic composition comprising anti-IL-12/IL-23 antibody wherein the antibody is ustekinumab. Khorrami et al teach treating ulcerative colitis in subject in need thereof comprising administering an antibody against IL-12/IL-23, wherein the antibody is ustekinumab (see the Title, pg. 1665, Figures 2-3). Therefore, it would have been obvious to one ordinary skill in the art to use the antibody ustekinumab for treating UC in a pharmaceutical composition in the delivery device taught by U.S. Patent No. 11,033,490. It would have been obvious at the time of invention to treat UC because Khorrami et al teach UC with ustekinumab and U.S. Patent No. 11,033,490 teaches treating UC using a device that can deliver a therapeutic agent in cecum for treating UC. Therefore, the instantly claimed invention would have been obvious over the combined teachings of Khorrami et al and U.S. Patent No. 11,033,490.
Claims 384-403 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 and 16 of U.S. Patent No. 10,980,739 in view of Khorrami et al. (IDS, Inflam. Bowel Dis. 22: 1662-1669, 2016).  A method of treating UC in a subject comprising administering a therapeutic agent in  device housing comprising a reservoir, the reservoir containing a pharmaceutical, a release mechanism having a closed state wherein the pharmaceutical formulation is retained in the reservoir and an open state which allows for the release of the pharmaceutical formulation from the reservoir to the exterior of the ingestible device; an actuator which controls the transition of the release mechanism from the closed state to the open state; a detector for detecting a location of the ingestible device in the subject's gastrointestinal (GI) tract; and a processor coupled to the detector and to the actuator, wherein the processor triggers the actuator to cause the release mechanism to transition from the closed state to the open state when the ingestible device is located in the cecum, wherein the cecum has been predetermined to be proximal to one or more disease sites, thereby releasing the pharmaceutical formulation and wherein in the device is not dependent on pH, enzymatic activity or bacterial activity at or in the vicinity of the predetermined location are taught in claims 1-14 and 16 of U.S. Patent No. 10,980,739. However, claims 1-14 and 16 of U.S. Patent No. 10,980,739 do not teach a therapeutic composition comprising anti-IL-12/IL-23 antibody wherein the antibody is ustekinumab. Khorrami et al teach treating ulcerative colitis in subject in need thereof comprising administering an antibody against IL-12/IL-23, wherein the antibody is ustekinumab (see the Title, pg. 1665, Figures 2-3). Therefore, it would have been obvious to one ordinary skill in the art to use the antibody ustekinumab for treating UC in a pharmaceutical composition in the delivery device taught by U.S. Patent No. 10,980,739. It would have been obvious at the time of invention to treat UC because Khorrami et al teach UC with ustekinumab and U.S. Patent No. 10,980,739 teaches treating UC using a device that can deliver a therapeutic agent in cecum for treating UC. Therefore, the instantly claimed invention would have been obvious over the combined teachings of Khorrami et al and U.S. Patent No. 10,980,739.
Claims 384-403 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 and 16 of U.S. Patent No. 11,134,889 in view of Khorrami et al (IDS, Inflam. Bowel Dis. 22: 1662-1669, 2016). A method of treating UC in a subject comprising administering a therapeutic agent in  device housing comprising a reservoir, the reservoir containing a pharmaceutical, a release mechanism having a closed state wherein the pharmaceutical formulation is retained in the reservoir and an open state which allows for the release of the pharmaceutical formulation from the reservoir to the exterior of the ingestible device; an actuator which controls the transition of the release mechanism from the closed state to the open state; a detector for detecting a location of the ingestible device in the subject's gastrointestinal (GI) tract; and a processor coupled to the detector and to the actuator, wherein the processor triggers the actuator to cause the release mechanism to transition from the closed state to the open state when the ingestible device is located in the cecum, wherein the cecum has been predetermined to be proximal to one or more disease sites, thereby releasing the pharmaceutical formulation and wherein in the device is not dependent on pH, enzymatic activity or bacterial activity at or in the vicinity of the predetermined location are taught in claims 1-14 and 16 of U.S. Patent No. 10,980,739. However, claims 1-13 and 16 of U.S. Patent No. 11,134,889 do not teach a therapeutic composition comprising anti-IL-12/IL-23 antibody wherein the antibody is ustekinumab. Khorrami et al teach treating ulcerative colitis in subject in need thereof comprising administering an antibody against IL-12/IL-23, wherein the antibody is ustekinumab (see the Title, pg. 1665, Figures 2-3). Therefore, it would have been obvious to one ordinary skill in the art to use the antibody ustekinumab for treating UC in a pharmaceutical composition in the delivery device taught by U.S. Patent No. 11,134,889. It would have been obvious at the time of invention to treat UC because Khorrami et al teach UC with ustekinumab and U.S. Patent No. 11,134,889 teaches treating UC using a device that can deliver a therapeutic agent in cecum for treating UC. Therefore, the instantly claimed invention would have been obvious over the combined teachings of Khorrami et al and U.S. Patent No. 11,134,889.
Provisional Double Patenting
Claims 384-403 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 384-389, 393-401 and 403 of copending Application No. 16/467,784 in view of Khorrami et al . (IDS, Inflam. Bowel Dis. 22: 1662-1669, 2016).  A  method of treating UC in a subject comprising administering a therapeutic agent in  device housing comprising a reservoir, the reservoir containing a pharmaceutical, a release mechanism having a closed state wherein the pharmaceutical formulation is retained in the reservoir and an open state which allows for the release of the pharmaceutical formulation from the reservoir to the exterior of the ingestible device; an actuator which controls the transition of the release mechanism from the closed state to the open state; a detector for detecting a location of the ingestible device in the subject's gastrointestinal (GI) tract; and a processor coupled to the detector and to the actuator, wherein the processor triggers the actuator to cause the release mechanism to transition from the closed state to the open state when the ingestible device is located in the cecum, wherein the cecum has been predetermined to be proximal to one or more disease sites, thereby releasing the pharmaceutical formulation and wherein in the device is not dependent on pH, enzymatic activity or bacterial activity at or in the vicinity of the predetermined location are taught in claims 384-389, 393-401 and 403 of copending Application No. 16/467,784. However, claims 384-389, 393-401 and 403 of copending Application No. 16/467,784 do not teach a therapeutic composition comprising anti-IL-12/IL-23 antibody wherein the antibody is ustekinumab. Khorrami et al teach treating ulcerative colitis in subject in need thereof comprising administering an antibody against IL-12/IL-23, wherein the antibody is ustekinumab (see the Title, pg. 1665, Figures 2-3). Therefore, it would have been obvious to one ordinary skill in the art to use the antibody ustekinumab for treating UC in a pharmaceutical composition in the delivery device taught by copending application 16/467,784.
This is a provisional nonstatutory double patenting rejection.
Claims 384-403 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 384-385 and 388-403 of copending Application No. 16/467,744 in view of Khorrami et al . (IDS, Inflam. Bowel Dis. 22: 1662-1669, 2016).  A  method of treating UC in a subject comprising administering a therapeutic agent in  device housing comprising a reservoir, the reservoir containing a pharmaceutical, a release mechanism having a closed state wherein the pharmaceutical formulation is retained in the reservoir and an open state which allows for the release of the pharmaceutical formulation from the reservoir to the exterior of the ingestible device; an actuator which controls the transition of the release mechanism from the closed state to the open state; a detector for detecting a location of the ingestible device in the subject's gastrointestinal (GI) tract; and a processor coupled to the detector and to the actuator, wherein the processor triggers the actuator to cause the release mechanism to transition from the closed state to the open state when the ingestible device is located in the cecum, wherein the cecum has been predetermined to be proximal to one or more disease sites, thereby releasing the pharmaceutical formulation and wherein in the device is not dependent on pH, enzymatic activity or bacterial activity at or in the vicinity of the predetermined location are taught in claims 384-385, and 388-403 of copending Application No. 16/467,744. However, claims 384-385, and 388-403 of copending Application No. 16/467,744 do not teach a therapeutic composition comprising anti-IL-12/IL-23 antibody wherein the antibody is ustekinumab. Khorrami et al teach treating ulcerative colitis in subject in need thereof comprising administering an antibody against IL-12/IL-23, wherein the antibody is ustekinumab (see the Title, pg. 1665, Figures 2-3). Therefore, it would have been obvious to one ordinary skill in the art to use the antibody ustekinumab for treating UC in a pharmaceutical composition in the delivery device taught by copending application 16/467,744.
This is a provisional nonstatutory double patenting rejection.
Claims 384-403 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 118-122, 129-137, and 144 of copending Application No. 16/639,060 in view of Khorrami et al . (IDS, Inflam. Bowel Dis. 22: 1662-1669, 2016).  A  method of treating UC in a subject comprising administering a therapeutic agent in  device housing comprising a reservoir, the reservoir containing a pharmaceutical, a release mechanism having a closed state wherein the pharmaceutical formulation is retained in the reservoir and an open state which allows for the release of the pharmaceutical formulation from the reservoir to the exterior of the ingestible device; an actuator which controls the transition of the release mechanism from the closed state to the open state; a detector for detecting a location of the ingestible device in the subject's gastrointestinal (GI) tract; and a processor coupled to the detector and to the actuator, wherein the processor triggers the actuator to cause the release mechanism to transition from the closed state to the open state when the ingestible device is located in the cecum, wherein the cecum has been predetermined to be proximal to one or more disease sites, thereby releasing the pharmaceutical formulation and wherein in the device is not dependent on pH, enzymatic activity or bacterial activity at or in the vicinity of the predetermined location are taught in claims 118-122, 129-137, and 144 of copending Application No. 16/639,060. However, claims 118-122, 129-137, and 144 of copending Application No. 16/639,060 do not teach a therapeutic composition comprising anti-IL-12/IL-23 antibody wherein the antibody is ustekinumab. Khorrami et al teach treating ulcerative colitis in subject in need thereof comprising administering an antibody against IL-12/IL-23, wherein the antibody is ustekinumab (see the Title, pg. 1665, Figures 2-3). Therefore, it would have been obvious to one ordinary skill in the art to use the antibody ustekinumab for treating UC in a pharmaceutical composition in the delivery device taught by copending application 16/639,060.
This is a provisional nonstatutory double patenting rejection.
At least claim 384-385 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 384-385 of copending Application No. 16/469,046 in view of Khorrami et al . (IDS, Inflam. Bowel Dis. 22: 1662-1669, 2016).  A  method of treating UC in a subject comprising administering a therapeutic agent in  device housing comprising a reservoir, the reservoir containing a pharmaceutical, a release mechanism having a closed state wherein the pharmaceutical formulation is retained in the reservoir and an open state which allows for the release of the pharmaceutical formulation from the reservoir to the exterior of the ingestible device; an actuator which controls the transition of the release mechanism from the closed state to the open state; a detector for detecting a location of the ingestible device in the subject's gastrointestinal (GI) tract; and a processor coupled to the detector and to the actuator, wherein the processor triggers the actuator to cause the release mechanism to transition from the closed state to the open state when the ingestible device is located in the cecum, wherein the cecum has been predetermined to be proximal to one or more disease sites, thereby releasing the pharmaceutical formulation and wherein in the device is not dependent on pH, enzymatic activity or bacterial activity at or in the vicinity of the predetermined location are taught in claims 384-385 of copending Application No. 16/469,046. However, claims 384-385 of copending Application No. 16/469,046 do not teach a therapeutic composition comprising anti-IL-12/IL-23 antibody wherein the antibody is ustekinumab. Khorrami et al teach treating ulcerative colitis in subject in need thereof comprising administering an antibody against IL-12/IL-23, wherein the antibody is ustekinumab (see the Title, pg. 1665, Figures 2-3). Therefore, it would have been obvious to one ordinary skill in the art to use the antibody ustekinumab for treating UC in a pharmaceutical composition in the delivery device taught by copending application 16/469,046.
This is a provisional nonstatutory double patenting rejection.
Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GYAN CHANDRA whose telephone number is (571)272-2922. The examiner can normally be reached Mon-Friday 8:30AM-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GYAN CHANDRA/Primary Examiner, Art Unit 1646